GARDEN, JUDGE:
The Auditor of the State of West Virginia, Glen Gainer, Jr., has requested the Court to render an advisory opinion concerning the State’s liability for payment of accrued annual leave that may be due and owing Robert H. Slack, formerly the executive secretary of the Public Employees Insurance Board. Mr. Slack resigned his position on February 14, 1977, and at that time had accrued 2214 days of annual leave. At the time of his resignation, he was earning an annual salary of $22,500.00.
It is our opinion, as expressed in prior decisions of this Court, that liability exists, and the Mr. Slack’s accrued annual leave should be paid. We have also computed that 2214 days of annual leave at an annual salary of $22,500.00 has a total monetary value of $1,496.92.